Dowling, J.:
This action is brought to recover damages for the publication of a libel concerning plaintiff in the New York Review. The amended complaint sets forth that the defendants, and each of them, caused to be printed and published the article complained of. This is denied by the .answer of the' respondents herein. An order for their examination has been vacated. While the order might have permitted a wider scope of examination than was proper, plaintiff was undoubtedly entitled to examine the defendants as to the allegations set forth in the paragraphs of the amended complaint numbered “Third” and “Fifth,” for he cannot recover against the individual defendants unless he establishes their connection with the publication complained of, and to ascertain this he is entitled to question them as well as the actual publisher of the libel. He is entitled as well to show, if he can, that defendants knew the article complained of to be false.
*652The order appealed from will, therefore, be reversed, with ten dollars costs and disbursements to appellant, and the order for the examination of respondents modified by limiting it to the matters set forth in the paragraphs of the amended complaint numbered “Third” and “Fifth.”
Ingraham, P. J., McLaughlin, Clarke and Scott, JJ., concurred. .
Order reversed, with ten dollars costs and disbursements, and order for examination modified as stated in opinion. Order to be settled on notice.